DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-14 and 16-24 rejected under 35 U.S.C. 103 as being unpatentable over Pao et al. (US 2020/0322887, “Pao”) and its provisional application 62/828490 (“490”) in view of Lee et al. (US 11,082,103, “Lee”).
Examiner’s note: in what follows, references are drawn to Pao unless otherwise mentioned.
Pao discloses “Techniques for Handling Measurement Set Adaptation” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory ([0158 and Fig. 16] “Example system 1600 includes at least one processing unit (CPU or processor) 1610 and connection 1605 that couples various system components including system memory 1615”), the memory and the one or more processors configured to: 
transmit, to a base station, a request for the base station to switch from configuring the UE with a first reference signal to configuring the UE with a second reference signal ([0112] “The indication 1160 may be sent by the gNB 305 to the UE 310 in response to receipt of a request at the gNB 305 from the UE 310 to change the current RS-set from the first RS-set to the second RS-set” See [490, P26-28]); 
receive, from the base station, a configuration to switch from monitoring for the first reference signal to monitoring for the second reference signal ([0112] “the gNB 305 sends to the UE 310 an indication 1160 that the current RS-set for reporting measurement result is to be changed from the first RS-set to the second RS-set. The indication 1160 may be sent from the gNB 305 to the UE 310, and received at the UE 310, via physical layer signal and/or MAC CE” See [490, P26-28]).
It is noted that while disclosing switching to a second RS, Pao does not specifically teach about receiving the second RS. It, however, had been known in the art before the effective date of the instant application as shown Lee as follows; 
monitor for the second reference signal based at least in part on receiving the configuration ([Lee, claim 1] “in case that downlink control information (DCI) for indicating a second CSI-RS configuration from the one or more second CSI-RS configurations is received, receiving, from the base station, an aperiodic CSI-RS based on the second CSI-RS configuration.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Pao by using the features of Lee in order to minimize latency while maintaining higher data rates such that “The method comprises transmitting to a terminal, configuration information of reference signals for beam management regarding a transmit (Tx) beam of the BS or a receive (Rx) beam of the terminal” [Lee, Col. 2, lines 7-12]. 

Regarding claim 8, a base station for wireless communication, comprising: a memory; and one or more processors coupled to the memory ([0158 and Fig. 16] “Example system 1600 includes at least one processing unit (CPU or processor) 1610 and connection 1605 that couples various system components including system memory 1615”), the memory and the one or more processors configured to: 
receive, from a user equipment (UE), a request for the base station to switch from configuring the UE with a first reference signal to configuring the UE with a second reference signal ([0112] “The indication 1160 may be sent by the gNB 305 to the UE 310 in response to receipt of a request at the gNB 305 from the UE 310 to change the current RS-set from the first RS-set to the second RS-set” See [490, P26-28]); and 
transmit a configuration to switch ([0112] “the gNB 305 sends to the UE 310 an indication 1160 that the current RS-set for reporting measurement result is to be changed from the first RS-set to the second RS-set. The indication 1160 may be sent from the gNB 305 to the UE 310, and received at the UE 310, via physical layer signal and/or MAC CE” See [490, P26-28]).
It is noted that while disclosing switching to a second RS, Pao does not specifically teach about receiving the second RS. It, however, had been known in the art before the effective date of the instant application as shown Lee as follows; 
to monitoring the second reference signal. ([Lee, claim 1] “in case that downlink control information (DCI) for indicating a second CSI-RS configuration from the one or more second CSI-RS configurations is received, receiving, from the base station, an aperiodic CSI-RS based on the second CSI-RS configuration.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Pao by using the features of Lee in order to minimize latency while maintaining higher data rates such that “The method comprises transmitting to a terminal, configuration information of reference signals for beam management regarding a transmit (Tx) beam of the BS or a receive (Rx) beam of the terminal” [Lee, Col. 2, lines 7-12].

Regarding claim 13, it is a method claim corresponding to claim 1, and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 20, it is a method claim corresponding to claim 8, and is therefore rejected for the similar reasons set forth in the rejection of claim 8. 

With respect to dependent claims:
Regarding claims 2 and 14, the UE of claim 1 and the method of claim 13, respectively, wherein the memory and the one or more processors, when monitoring for the second reference signal, are configured to receive the second reference signal ([Lee, claim 1] “in case that downlink control information (DCI) for indicating a second CSI-RS configuration from the one or more second CSI-RS configurations is received, receiving, from the base station, an aperiodic CSI-RS based on the second CSI-RS configuration.”).

Regarding claims 4 and 16, the UE of claim 1 and the method of claim 13, respectively, wherein the first reference signal is a synchronization signal block, and the second reference signal is a channel state information reference signal ([0056] “The power saving configurations 325 and 330 may include a number of RSs (e.g., CSI-RS and/or SSB) for each RS-set.”, and [0058] “The cell 400 includes two RS-sets: a first RS-set 410 and a second RS-set 420.”).

Regarding claims 5 and 17, the UE of claim 1 and the method of claim 13, respectively, wherein the memory and the one or more processors are configured to receive the configuration in a radio resource configuration message ([Lee, Col. 10, lines 20-22] “a UE-specific RS may be configured through a UE-specific radio resource control (RRC) signaling.”), a medium access control control element (MAC-CE), or downlink control information (These alternatives are not examined.).

Regarding claims 6 and 18, the UE of claim 1 and the method of claim 13, respectively, wherein the memory and the one or more processors are configured to transmit the request if a gain of the first reference signal does not satisfy a gain threshold ([0084] “The UE 310 may consider the channel quality of the current RS-set to fall below the first threshold A1 if, for example the measurement result (e.g., as measured at block 805) (e.g., RSRP, RSRQ, SINR and/or CQI) of at least one RS in the current RS-set is below the first threshold A1.” See [490, P19]).

Regarding claims 7 and 19, the UE of claim 1 and the method of claim 13, respectively, wherein the memory and the one or more processors are configured to transmit the request if a quality of the first reference signal does not satisfy a quality threshold ([0084] “The first condition 810 is that a channel quality of the current RS-set becomes worse than (e.g., less than) a predetermined first threshold A1.” See [490, P19]).

Regarding claims 9 and 21, the base station of claim 8 and the method of claim 20, respectively, wherein the first reference signal is a synchronization signal block, and the second reference signal is a channel state information reference signal ([0056] “The power saving configurations 325 and 330 may include a number of RSs (e.g., CSI-RS and/or SSB) for each RS-set.”, and [0058] “The cell 400 includes two RS-sets: a first RS-set 410 and a second RS-set 420.”).

Regarding claims 10 and 22, the base station of claim 8 and the method of claim 20, respectively, wherein the memory and the one or more processors are configured to transmit the configuration if a gain of the first reference signal does not satisfy a gain threshold (aforesaid [0084], [490, P19], and [0097] “Going from left to right in the timeline diagram 900, eventually a point in time (indicated by a dashed line) is reached on the timeline at which the first condition 810 is satisfied, meaning that the channel quality of the current RS-set—that is, of the first RS-set—has fallen to and/or below a first threshold A1.”, See Fig. 11 for steps of 1115 and 1160 as well as [490, Figure on P26] gNB transmits the indication after the first dashed line from the left.).

Regarding claims 11 and 23, the base station of claim 8 and the method of claim 20, respectively, wherein the memory and the one or more processors are configured to transmit the configuration in a radio resource configuration message ([Lee, Col. 10, lines 20-22] “a UE-specific RS may be configured through a UE-specific radio resource control (RRC) signaling.”), a medium access control control element (MAC-CE), or downlink control information alternatives are not examined.).

Regarding claims 12 and 24, the base station of claim 8 and the method of claim 20, respectively, wherein the memory and the one or more processors are configured to transmit the configuration if a quality of the first reference signal does not satisfy a quality threshold (aforesaid [490, P19], and [0097] “Going from left to right in the timeline diagram 900, eventually a point in time (indicated by a dashed line) is reached on the timeline at which the first condition 810 is satisfied, meaning that the channel quality of the current RS-set—that is, of the first RS-set—has fallen to and/or below a first threshold A1.”, See Fig. 11 for steps of 1115 and 1160 as well as [490, Figure on P26] gNB transmits the indication after the first dashed line from the left.).

Claim(s) 3 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Pao et al. (US 2020/0322887, “Pao”) and its provisional application 62/828490 (“490”) in view of Lee et al. (US 11,082,103, “Lee”), and further in view of Cirik et al. (US 2021/0105765, “Cirik”) and its provisional application 62/909643 (“643”).
Examiner’s note: in what follows, references are drawn to Pao unless otherwise mentioned.
Regarding claims 3 and 15, it is noted that while disclosing switching to a second RS, Pao does not specifically teach about first RSs for BFD. It, however, had been known in the art before the effective date of the instant application as shown Cirik as follows; 
the UE of claim 1 and the method of claim 13, respectively, wherein the first reference signal is one of a radio link monitoring reference signal or a beam failure detection reference signal ([Cirik, 0200] “A base station may configure a wireless device with one or more first RSs (e.g., SS/PBCH block, CSI-RS, etc.). A base station may configure a wireless device with one or more first RSs (e.g., SS/PBCH block, CSI-RS, etc.), for example, for beam failure detection.” See [643, 0198]).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Pao by using the features of Cirik in order to avoid connection drops in new radio communications such that “Instead, after a beam failure on a first device/location, the wireless device may continue to use an activated beam for the second device/location” [Cirik, 0004].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411